Order entered March 25, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00318-CV

                             THE CADLE COMPANY, Appellant

                                                 V.

                  TOM HUDGINS, JR. D/B/A THE WORK OUT, Appellee

                       On Appeal from the 15th Judicial District Court
                                  Grayson County, Texas
                             Trial Court Cause No. 88-00294

                                             ORDER
       On March 18, 2013, the Court received a letter from appellant’s counsel requesting an

extension of time to file its jurisdictional brief. We treat the letter as a motion for an extension.

Appellant informs the Court that the parties have reached a tentative settlement. We GRANT

appellant’s motion and extend the time to file a jurisdictional brief to April 8, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE